Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 1 of 22 PageID 1146




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    ARSENIO DECORD STEWART,

              Petitioner,

    v.                                               Case No. 3:18-cv-251-TJC-MCR

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                         ORDER
    I. Status
          Petitioner, Arsenio Decord Stewart, an inmate of the Florida penal

    system, initiated this action by filing a pro se Petition Under 28 U.S.C. § 2254

    for Writ of Habeas Corpus by a Person in State Custody. Doc. 1. Petitioner

    challenges a state court (Putnam County, Florida) judgment of conviction for

    possession of a firearm by a convicted felon, for which he is serving a fifteen-

    year term of incarceration. Doc. 1 at 1. Respondents filed a Response.1 See Doc.

    14. And Petitioner filed a Reply. See Doc. 23. This case is ripe for review.




          1
           Attached to the Response are several exhibits. The Court cites the exhibits as
    “Resp. Ex.”
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 2 of 22 PageID 1147




    II. Governing Legal Principles

          A. Standard Under AEDPA

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

    that federal habeas relief functions as a guard against extreme malfunctions in

    the state criminal justice systems, and not as a means of error correction.’” Id.

    (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                the federal court should “look through” the unexplained
                decision to the last related state-court decision that
                does provide a relevant rationale. It should then
                presume that the unexplained decision adopted the
                same reasoning. But the State may rebut the
                presumption by showing that the unexplained
                affirmance relied or most likely did rely on different
                grounds than the lower state court’s decision, such as
                alternative grounds for affirmance that were briefed or

                                             2
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 3 of 22 PageID 1148




                argued to the state supreme court or obvious in the
                record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has
                repeatedly instructed lower federal courts that an
                unreasonable application of law requires more than
                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear

                                            3
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 4 of 22 PageID 1149




                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Exhaustion and Procedural Default

          There are prerequisites to federal habeas review. Before bringing a § 2254

    habeas action in federal court, a petitioner must exhaust all state court

    remedies that are available for challenging his state conviction. See 28 U.S.C.

    § 2254(b)(1)(A). To exhaust state remedies, the petitioner must “fairly present[]”

    every issue raised in his federal petition to the state’s highest court, either on

    direct appeal or on collateral review. Castille v. Peoples, 489 U.S. 346, 351

    (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state prisoners

    must give the state courts one full opportunity to resolve any constitutional

    issues by invoking one complete round of the State’s established appellate

    review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); see also Pope

    v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel applies to the

    state collateral review process as well as the direct appeal process.”).

          In addressing exhaustion, the United States Supreme Court explained:

                Before seeking a federal writ of habeas corpus, a state
                prisoner must exhaust available state remedies, 28
                U.S.C. § 2254(b)(1), thereby giving the State the
                “‘“opportunity to pass upon and correct” alleged

                                            4
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 5 of 22 PageID 1150




                  violations of its prisoners’ federal rights.’” Duncan v.
                  Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d
                  865 (1995) (per curiam) (quoting Picard v. Connor, 404
                  U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438 (1971)). To
                  provide the State with the necessary “opportunity,” the
                  prisoner must “fairly present” his claim in each
                  appropriate state court (including a state supreme
                  court with powers of discretionary review), thereby
                  alerting that court to the federal nature of the claim.
                  Duncan, supra, at 365-366, 115 S. Ct. 887; O’Sullivan
                  v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
                  L.Ed.2d 1 (1999).

    Baldwin v. Reese, 541 U.S. 27, 29 (2004).

          A state prisoner’s failure to properly exhaust available state remedies

    results in a procedural default which raises a potential bar to federal habeas

    review. The United States Supreme Court has explained the doctrine of

    procedural default as follows:

                  Federal habeas courts reviewing the constitutionality
                  of a state prisoner’s conviction and sentence are guided
                  by rules designed to ensure that state-court judgments
                  are accorded the finality and respect necessary to
                  preserve the integrity of legal proceedings within our
                  system of federalism. These rules include the doctrine
                  of procedural default, under which a federal court will
                  not review the merits of claims, including
                  constitutional claims, that a state court declined to
                  hear because the prisoner failed to abide by a state
                  procedural rule. See, e.g., Coleman,[2] supra, at 747–
                  748, 111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct.
                  2497. A state court’s invocation of a procedural rule to
                  deny a prisoner’s claims precludes federal review of the

          2   Coleman v. Thompson, 501 U.S. 722 (1991).

          3   Wainwright v. Sykes, 433 U.S. 72 (1977).

                                               5
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 6 of 22 PageID 1151




                   claims if, among other requisites, the state procedural
                   rule is a nonfederal ground adequate to support the
                   judgment and the rule is firmly established and
                   consistently followed. See, e.g., Walker v. Martin, 562
                   U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179 L.Ed.2d 62
                   (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct. 612,
                   617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
                   procedurally defaulted claims from being heard is not
                   without exceptions. A prisoner may obtain federal
                   review of a defaulted claim by showing cause for the
                   default and prejudice from a violation of federal law.
                   See Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

    Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be

    excused under certain circumstances. Notwithstanding that a claim has been

    procedurally defaulted, a federal court may still consider the claim if a state

    habeas petitioner can show either (1) cause for and actual prejudice from the

    default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

    1144, 1157 (11th Cir. 2010). In order for a petitioner to establish cause and

    prejudice,

                   the procedural default “must result from some objective
                   factor external to the defense that prevented [him] from
                   raising the claim and which cannot be fairly
                   attributable to his own conduct.” McCoy v. Newsome,
                   953 F.2d 1252, 1258 (11th Cir. 1992) (quoting Carrier,
                   477 U.S. at 488, 106 S. Ct. 2639).[4] Under the prejudice
                   prong, [a petitioner] must show that “the errors at trial
                   actually and substantially disadvantaged his defense
                   so that he was denied fundamental fairness.” Id. at
                   1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).




          4   Murray v. Carrier, 477 U.S. 478 (1986).

                                               6
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 7 of 22 PageID 1152




    Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

          In the absence of a showing of cause and prejudice, a petitioner may

    receive consideration on the merits of a procedurally defaulted claim if the

    petitioner can establish that a fundamental miscarriage of justice, the

    continued incarceration of one who is actually innocent, otherwise would result.

    The Eleventh Circuit has explained:

                [I]f a petitioner cannot show cause and prejudice, there
                remains yet another avenue for him to receive
                consideration on the merits of his procedurally
                defaulted claim. “[I]n an extraordinary case, where a
                constitutional violation has probably resulted in the
                conviction of one who is actually innocent, a federal
                habeas court may grant the writ even in the absence of
                a showing of cause for the procedural default.” Carrier,
                477 U.S. at 496, 106 S. Ct. at 2649. “This exception is
                exceedingly narrow in scope,” however, and requires
                proof of actual innocence, not just legal innocence.
                Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.
                2001).

    Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it

    is more likely than not that no reasonable juror would have convicted him’ of

    the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.

    2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

    credible,’ a claim of actual innocence must be based on reliable evidence not

    presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting

    Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,




                                           7
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 8 of 22 PageID 1153




    allegations of actual innocence are ultimately summarily rejected. Schlup, 513

    U.S. at 324.

          C. Ineffective Assistance of Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of

    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability that the

    outcome of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          Notably, there is no “iron-clad rule requiring a court to tackle one prong

    of the Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th

    Cir. 2010). Since both prongs of the two-part Strickland test must be satisfied

    to show a Sixth Amendment violation, “a court need not address the

    performance prong if the petitioner cannot meet the prejudice prong, and vice-

    versa.” Id. (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As

    stated in Strickland: “If it is easier to dispose of an ineffectiveness claim on the

                                             8
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 9 of 22 PageID 1154




    ground of lack of sufficient prejudice, which we expect will often be so, that

    course should be followed.” 466 U.S. at 697.

           “The question is not whether a federal court believes the state court’s

    determination under the Strickland standard was incorrect but whether that

    determination was unreasonable - a substantially higher threshold.” Knowles

    v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is

    “any reasonable argument that counsel satisfied Strickland’s deferential

    standard,” then a federal court may not disturb a state-court decision denying

    the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting Strickland’s high

    bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

    “Reviewing courts apply a ‘strong presumption’ that counsel’s representation

    was ‘within the wide range of reasonable professional assistance.’” Daniel v.

    Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016) (quoting

    Strickland, 466 U.S. at 689). “When this presumption is combined with §

    2254(d), the result is double deference to the state court ruling on counsel’s

    performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y, Dep’t

    of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

    concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

    III.   Factual Summary and Grounds for Relief

           Petitioner raises four grounds for relief, all of which challenge the legality

    of his fifteen-year sentence following his plea of no contest. See generally Doc.

                                              9
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 10 of 22 PageID 1155




     1. For context, the Court summarizes the procedural history underlying

     Petitioner’s claims.

           The state charged Petitioner with possession of a firearm by a convicted

     felon, a second degree felony carrying a three-year minimum mandatory term

     of incarceration and a maximum fifteen-year term. Resp. Ex. A at 6. On

     September 9, 2013, Petitioner, with help from trial counsel, entered a plea of no

     contest to “constructive” possession of a firearm by a convicted felon, which does

     not carry a minimum mandatory term. Resp. Ex. B at 5. In exchange for his

     plea, the state offered Petitioner a one-year-and-one-day term of incarceration.

     Id. at 16; Resp. Ex. A at 19. Before the trial court accepted Petitioner’s plea,

     Petitioner requested that the trial court set Petitioner’s sentencing hearing for

     a later date. Resp. Ex. B at 17. The trial court granted the request, explaining

     the following:

                 THE COURT: All right. Mr. Stewart, I don’t have any
                 problem with a sentencing date. It will be about a
                 month from now. But you have to understand that if
                 you violate the conditions of your pretrial release while
                 awaiting your sentencing I’m not going to allow you to
                 withdraw your plea unless there’s a really good reason,
                 I will bound [sic] by the year and a day.[5] A second
                 degree felony’s punishable by a maximum penalty of 15
                 years in prison or a $10,000 fine; do you understand
                 that?


           5 Although the transcript is garbled, it is clear from context and later
     proceedings that the trial court said that it was not bound by the year-and-a-
     day offer.

                                            10
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 11 of 22 PageID 1156




                 ...

                 THE DEFENDANT: Yes, sir.

     Id. at 17-18. Petitioner then advised the trial court, under oath, that he was

     entering the plea knowingly, voluntarily, and with full understanding of its

     consequences. Id. at 18-21. He also stated he was entering the plea because he

     believed it was in his best interest. Id. He advised the trial court that he had

     enough time to discuss his decision with his trial counsel and that he was

     satisfied with his trial counsel’s representation. Id. at 21. Based on Petitioner’s

     statements, the trial court accepted the plea and set Petitioner’s sentencing

     hearing for a later date. Id. at 22. Petitioner remained out on bond pending his

     sentencing hearing. Resp. Ex. D at 34.

           Five days later, on September 14, 2013, Petitioner violated the conditions

     of his pretrial release and was arrested and charged for a new count of

     possession of a firearm by a convicted felon. Id. On December 3, 2013, the trial

     court conducted its sentencing hearing, during which the state informed the

     trial court of Petitioner’s newly charged felony. Id. The trial court then had the

     following exchange with the state, defense counsel, and Petitioner:

                 THE COURT: All right. He pled to constructive
                 possession of a firearm, the agreed upon disposition
                 was 12.1. Either he was already out or he was let out,
                 that’s inconsequential, but he was told that if he
                 violated the conditions of pretrial release, and the two
                 most common ways that occurs are not showing up or
                 committing a new law violation, that he would not be

                                              11
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 12 of 22 PageID 1157




                permitted to withdraw his plea unless there were
                extraordinary circumstances, and neither I nor the
                State would be bound by the recommended disposition.
                So is there any legal bar to proceeding with sentencing
                at this time?

                MR. JANESK: Not from the State, Your Honor.

                MR. SMITH: No legal bar, Your Honor.

                THE DEFENDANT: Your Honor, excuse me, I had put
                in a motion to dismiss counsel because he came to see
                me in October and he told me that you were going to
                give me more than a year and a day because of me being
                arrested and whatnot while I was out on bond. I don’t
                know nothing about no pretrial release, but I come to
                find out being released on bond that’s considered
                pretrial release. And I don’t remember being told
                nothing else because you told me that you was
                accepting my plea and you wouldn’t let me or the State
                withdraw the plea, all the other stuff I don’t know
                nothing about that. And he said--

                THE COURT: Well, then you weren’t listening.

                THE DEFENDANT: -- I asked him to withdraw my
                plea because I told him I didn’t go to trial, I didn’t lose
                no trial, I didn’t go to trial, I took a plea that the State
                offered. They offered . . . year and a day, I took a year
                and a day, so he come and tell me that I was going to
                get more than a year and a day, I told him I wanted to
                withdraw my plea. And when we came to court last
                month, I told him again I needed to talk to him in court,
                which he ignored me, he haven’t been to see me since
                last month, to try to put in a motion with him to
                withdraw my plea before sentencing. And according to
                criminal procedure rule 3.17(f) I am entitled to
                withdraw my plea, and that’s what I would like.

                THE COURT: You’re entitled to ask to withdraw your
                plea. So let me ask you this question: Are you asking to

                                            12
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 13 of 22 PageID 1158




                withdraw your plea because you’ve been told by your
                attorney, and I’m telling you now that you may be
                punished or sentenced to more than 12.1 Department
                of Corrections; is that why you want to withdraw your
                plea?

                THE DEFENDANT: That’s not what I . . . agreed to. I
                would like what I agreed to. If not then I feel like--

                THE COURT: So you think that notwithstanding the
                fact that I told you, and I’m not telling you I think I told
                you, I’m telling you I know I told you, and I know that
                you told me you acknowledged what I was telling you
                that if you violated the conditions of pretrial release
                while awaiting sentencing that I would not be bound by
                the negotiated disposition. And it’s alleged and a
                probable cause determination has been made that
                while you were out on pretrial release you possessed a
                firearm again. And it’s your understanding that no
                matter what you did while awaiting sentencing you
                were still going to get the deal?

                THE DEFENDANT: Well, I’m not saying that you
                didn’t inform me of that, but I don’t remember, but I’m
                not saying that you didn’t tell me that.

                THE COURT: Why don’t you talk to your attorney. He
                can explain everything to you. I want you to articulate
                for me what the basis is on why you think that you want
                to withdraw your plea today, and then I’ll make a
                decision based on that. So talk to him in the jury box.
                We’ll recall it. Go on ahead.

     Id. at 34-37. Petitioner and trial counsel then privately conversed and

     afterward, trial counsel advised the trial court that Petitioner wished to

     withdraw his plea:

                MR. SMITH: Your Honor, as what Mr. Stewart said
                earlier, when I spoke to him previously, I explained to

                                            13
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 14 of 22 PageID 1159




                 him the fact that the Court -- that it was within the
                 Court’s power to sentence him to any legal sentence,
                 that they would not be bound by the 12.1. Last month
                 when we came in since . . . Your Honor was not present,
                 the case was continued so that you could address -- the
                 State felt that you would want to address this case
                 since you had originally taken the plea. Mr. Stewart is
                 wanting to withdraw his plea because he feels that if
                 he’s not going to receive the 12.1 that that is not what
                 he negotiated.

                 THE COURT: Okay. So the motion before the Court ore
                 tenus is to withdraw his plea based on his belief that --
                 or your explanation to him that because he committed
                 a new law violation per the probable cause finding of
                 the first appearance judge, notwithstanding that he
                 believes he’s still entitled to 12.1, correct?

                 MR. SMITH: Yes, Your Honor.

                 THE COURT: And that’s the basis for the motion to
                 withdraw?

                 MR. SMITH: Yes, Your Honor.

                 THE COURT: All right. State’s position on that?

                 MR. JANESK: Your Honor, that’s not a legal basis. He
                 knowingly entered the plea. I’m sure he was advised
                 that he couldn’t commit new law violations, and he
                 should still be kept to the plea and we should not be
                 held to the 12.1 anymore.

                 THE COURT: All right [sic]. Motion denied.

     Id. at 37-38.

           The state then presented testimony from Officer Scott Surrency, the

     officer who arrested Petitioner for the newly charged offense. Id. at 40-44.



                                            14
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 15 of 22 PageID 1160




     Surrency explained that on September 14, 2013, he and another officer were

     driving in an unmarked undercover patrol vehicle when they saw Petitioner

     and another individual standing near the street outside a parked car. Id. at 41.

     He testified that he witnessed the second individual hand Petitioner a “lit

     object” later identified as a marijuana “cigar” or cigarette. Id. Surrency then

     pulled up next to Petitioner and when Petitioner recognized they were dressed

     in law enforcement attire, Petitioner concealed the marijuana in his hand and

     began walking away. Id. at 42. Surrency got out of the vehicle and announced

     his identity, but Petitioner continued to walk away and Surrency grabbed

     Petitioner to stop him. Id. Surrency conducted a pat down of Petitioner and

     found a fully loaded handgun tucked into Petitioner’s waistband. Id. at 42-43.

     Petitioner initially refused to tell Surrency his name, but Surrency testified, “I

     recognized [Petitioner] from about three days prior to that I happened to be in

     this courtroom -- for another matter and saw him in here, recognized him, and

     recognized the fact that he was on -- it had something to do with a firearm . . .

     .” Id. at 42.

            Following Surrency’s testimony, the state requested that the trial court

     sentence Petitioner to the maximum fifteen-year term. Id. at 48-49. Defense

     counsel requested that the trial court sentence Petitioner to the state’s initial

     offer of twelve months and one day. Id. at 49. The trial court sentenced

     Petitioner to the maximum fifteen-year sentence. Id. at 51. Petitioner then filed

                                            15
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 16 of 22 PageID 1161




     four pro se motions challenging his fifteen-year sentence and the trial court’s

     departure from the state’s original offer, including a motion to withdraw his

     plea. See Resp. Ex. A at 45, 46, 66, 71. The trial court denied Petitioner’s pro se

     motions, see id. at 51, 55, 68, 72, and appointed counsel to represent Petitioner

     during his direct appeal, see id. at 88. Appellate counsel, on behalf of Petitioner,

     filed an initial brief under Anders v. California, 386 U.S. 738 (1967). Resp. Ex.

     F. And Petitioner filed a pro se initial brief. Resp. Ex. G. The Fifth District Court

     of Appeal per curiam affirmed Petitioner’s judgment and sentence without a

     written opinion. Resp. Ex. H.

           Ground One

           Petitioner argues that the trial court “did not provide Petitioner the

     opportunity to withdraw the plea prior to imposition of the fifteen year sentence

     now at issue.” Doc. 1 at 5. Petitioner raised a similar claim in his pro se brief

     filed on direct appeal, arguing he had a right to withdraw his plea prior to

     sentencing under Florida Rule of Criminal Procedure 3.170(f). Resp. Ex. G at 5.

     The state declined to file a response. See Stewart v. State, No. 5D14-2633 (Fla.

     5th DCA). The Fifth DCA rejected the argument and affirmed Petitioner’s

     judgment and sentence. Resp. Ex. H.

           Rule 3.170(f) provides that “[t]he court may in its discretion, and shall on

     good cause, at any time before a sentence, permit a plea of guilty or no contest

     to be withdrawn . . . .” Fla. R. Crim. P. 3.170(f). In this claim, Petitioner is asking

                                               16
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 17 of 22 PageID 1162




     the Court to enforce his state created ability to withdraw his plea under that

     Rule. But the writ of habeas corpus under 28 U.S.C. § 2254 “was not enacted to

     enforce State-created rights.” Cabberiza v. Moore, 217 F.3d 1329, 1333 (11th

     Cir. 2000) (citing Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988)). The

     purpose of a federal habeas proceeding is review of the lawfulness of Petitioner’s

     custody to determine whether that custody violates the Constitution or laws or

     treaties of the United States. See Coleman v. Thompson, 501 U.S. 722 (1991).

     Only in cases of federal constitutional error will a federal writ of habeas corpus

     be available. See Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir. 1993); Krasnow

     v. Navarro, 909 F.2d 451, 452 (11th Cir. 1990). It is not the province of this

     Court to reexamine the state-court’s determination on an issue of state law. See

     Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). “This limitation on federal habeas

     review is of equal force when a petition, which actually involves state law issues,

     is ‘couched in terms of equal protection and due process.’” Branan, 861 F.2d at

     1508 (quoting Willeford v. Estelle, 538 F.2d 1194, 1198 (5th Cir. 1976)).

           In affirming Petitioner’s judgment and conviction, the Fifth DCA found

     that the trial court did not abuse its discretion under Rule 3.170(f) when it

     denied Petitioner’s presentence request to withdraw his plea. The Court must

     adhere to the Florida court’s interpretation of its own laws unless that

     interpretation breaches a federal constitutional mandate. McCoy v. Newsome,

     953 F.2d 1252, 1264 (11th Cir. 1992). Here, there has been no breach of a federal

                                             17
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 18 of 22 PageID 1163




     constitutional mandate. Petitioner has presented a state law claim, not a claim

     of federal constitutional dimension. Thus, it is not cognizable in this proceeding

     and is due to be denied.

           Ground Two

           Petitioner argues that his trial counsel was ineffective for failing to object

     to the state’s recommendation that Petitioner receive a sentence greater than

     the agreed upon one-year-and-one-day term or the trial court’s imposition of a

     greater sentence. Doc. 1 at 7. Respondents argue that this claim is unexhausted

     and procedurally defaulted because Petitioner never presented it to the state

     courts. Resp. at 10-11. In his Petition, Petitioner asserts that he raised this

     claim on direct appeal and in a Florida Rule of Criminal Procedure 3.850 motion

     for postconviction relief, which the trial court denied on November 10, 2015.

     Doc. 1 at 7-8.

           Petitioner did not raise an ineffective assistance of counsel claim in the

     Rule 3.850 motion that he references in this Ground. See Resp. Exs. Q, R.

     However, in his pro se brief filed on direct appeal, Petitioner raised a claim

     about the alleged cumulative effect of his trial counsel’s errors. See Resp. Ex. 9-

     12. As mentioned above, the Fifth DCA rejected Petitioner’s argument on direct

     appeal and affirmed his judgment and sentence. Resp. Ex. H.

           If the state appellate court did adjudicate this claim on the merits, the

     state court’s decision is entitled to deference. After applying that deference, the

                                             18
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 19 of 22 PageID 1164




     Court finds that the state court’s adjudication of this claim was not contrary to

     clearly established federal law and did not involve an unreasonable application

     of clearly established federal law. Nor was the state court’s adjudication based

     on an unreasonable determination of the facts given the evidence presented in

     the state court proceedings.

           Further, even absent deference to the Fifth DCA’s adjudication,

     Petitioner’s claim is meritless. The record shows that Petitioner knowingly and

     voluntarily entered his no contest plea, and he was advised that if he violated

     the conditions of his pretrial release before sentencing, the trial court would not

     allow Petitioner to withdraw his plea. Resp. Ex. B at 17. Further, despite

     Petitioner’s presentence arrest for a new law violation, trial counsel still

     requested that the trial court sentence Petitioner to the state’s original offer of

     one year and one day. However, the trial court rejected trial counsel’s request

     and imposed a lawful fifteen-year sentence. Petitioner has failed to prove

     deficient performance under Strickland and this claim is denied.

           Ground Three

           Petitioner asserts that the state “breached the plea agreement” when at

     sentencing, it recommended that Petitioner receive a sentence greater than the

     agreed upon term. Id. at 8. He contends that he never agreed to or knew that

     the state could depart from that negotiated disposition. Id.

           Petitioner raised this claim in his pro se brief on direct appeal. Resp. Ex.

                                             19
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 20 of 22 PageID 1165




     G at 6. The state declined to file an answer brief, and the Fifth DCA denied the

     claim and affirmed Petitioner’s judgment and sentence. Resp. Ex. H.

     Respondents argue that this claim is not cognizable because, like Ground One,

     it is an issue of state law. Resp. at 9-10. However, in his pro se brief on direct

     appeal, Petitioner argued that the state’s disregard of the negotiated plea

     agreement violated his federal due process rights. Resp. Ex. G at 8. Thus, if

     Petitioner presented the federal constitutional nature of this claim to the state

     appellate court, the Fifth DCA’s adjudication is entitled to deference.

           When Petitioner entered his plea, he acknowledged that he would be

     subject to the fifteen-year maximum sentence if, before sentencing, he violated

     the terms of his conditional release. Resp. Ex. B at 17-18. Thus, when Petitioner

     was arrested for a new possession of a firearm by a convicted felon charge days

     after his plea, he knew that the state could request the imposition of a sentence

     exceeding its one-year-and-one-day offer. As such, the Court finds that the state

     court’s adjudication of this claim was not contrary to clearly established federal

     law and did not involve an unreasonable application of clearly established

     federal law. Nor was the state court’s adjudication based on an unreasonable

     determination of the facts given the evidence presented in the state court

     proceedings. Ground Three is denied.

           Ground Four

           Petitioner asserts that he is “being held against his will” because he pled

                                            20
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 21 of 22 PageID 1166




     to a 12.1-month term of incarceration and “is being [] detained longer tha[n] he

     agreed to be . . . .” Doc. 1 at 10. Respondents argue that this claim is an issue of

     state law and not cognizable on federal habeas review. Resp. at 9-10. This Court

     agrees. Further, if this claim can be liberally construed as a federal claim, it

     lacks merit for the same reasons described in the previous Grounds. Ground

     Four is denied.

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.    The Petition (Doc. 1) is DENIED and this case is DISMISSED

     WITH PREJUDICE.

           2.    The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

           3.    If Petitioner appeals this Order, the Court denies a certificate of

     appealability. Because the Court has determined that a certificate of

     appealability is not warranted, the Clerk shall terminate from the pending




                                             21
Case 3:18-cv-00251-TJC-MCR Document 27 Filed 03/08/21 Page 22 of 22 PageID 1167




     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.6

             DONE AND ORDERED at Jacksonville, Florida, this 8th day of March,

     2021.




     Jax-7


     C:      Arsenio Stewart, #V31003
             Allison Leigh Morris, Esq.




             The Court should issue a certificate of appealability only if the Petitioner
             6

     makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
     § 2253(c)(2). To make this substantial showing, Petitioner “must demonstrate
     that reasonable jurists would find the district court’s assessment of the
     constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282
     (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues
     presented were ‘adequate to deserve encouragement to proceed further.’”
     Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle,
     463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record as a whole,
     the Court will deny a certificate of appealability.

                                             22
